The Applicants indicated in the remarks that “… claim 4 has not been rejected under 35 U.S.C. § 102 or 35 U.S.C. § 103.  See also amended claim 15, which now includes the limitations of claim 4” is noted.  However, claim 4 had been withdrawn by the Applicants in the response dated 11/01/2021 due to the Election/Restriction Requirement dated 09/01/2021.  Therefore, claims 4 and 15 have been withdrawn since the amended claim 15 has similar limitations as of claim 4 as originally filed.

Information Disclosure Statement
The information disclosure statement filed on 06/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S. Publication No. 20070029936 does not have a publication date 2007-12-27 and to Hein et al. as listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of copending Application No. 17/123,765. Although the claims at issue are not identical (the independent claim 1 is almost identical and the independent claim 10 is identical in both applications), they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the copending patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrases “the first transportation device” and “the first orientation” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (2006/0273084; hereinafter Baker).  Baker discloses a container (20; 21) for containing and transporting a medical device, the container comprising a bottom face (20a; 21a), and surrounding side faces (35; 37) defined a closed first end (bottom) and an open second end (top) to form an inner portion for receiving and retaining the medical device, and at least a portion of one or more of the side faces having an indentation (29) extending along a length of the respective side face such that the container is compatibly receivable in a first transportation device in a first orientation (carrying the container).  The bottom face of the container comprises an opening/contour (32; [0070]) such that the container is compatibly receivable in the first transportation device in a second orientation (stacking containers; [0070]) different from the first orientation.  The indentation on the at least a portion of the one or more side faces is formed into the inner portion of the container (Figs. 1A & 1B) such that the container is compatibly receivable in a first transportation device in a first orientation.
As to claim 11, Baker further discloses a protrusion (Figs. 1A & 1B) extending from at least a portion of one or more of the side faces as claimed.
As to claim 12, Baker further discloses the portion of one or more of the side faces of the container includes a second indentation (29).
As to claim 14, the container of Baker is inherently capable to be receivable in a second transportation device (Figs. 20-22) and the transportation device different from the first transportation device such that the container is exchangeable between the first transportation device and the second transportation device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bettenhausen (5,896,987).  Baker discloses the container as above having all the limitations of the claims.  To the extent that the opening (32) in the bottom face of the container is not considered equivalent to a contour as claimed, Bettenhausen teaches a container (10, 14) for containing and transporting a medical device comprising a bottom face (36) and surrounding side faces (56, 58) as a closed first end and an open second end to form an inner portion receiving and retaining the medical device, and the bottom face comprises a contour (22) for stacking a plurality of containers together (Figs. 4-6).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Bettenhausen to modify the container of Baker so the container is constructed with the bottom face includes a contour because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 1-3, 5-6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 10 above, and further in view of Parker et al. (8,733,551; hereinafter Parker) and Ramsey (2015/0257632).  
As to claim 13, Baker discloses the container as above having most of the limitations of the claims except for a liner that is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container such that the liner is conformable to a profile of the container as claimed.  Parker teaches a system for containing and transporting a medical device (31-33), the system comprising a container (10) including a bottom face (12) and surrounding side faces (13, 14) as a closed first end and an open second end to form an inner portion for receiving and retaining the medical device, and a liner (28) enclosable about the container and the liner is conformable to a profile of the container (column 9, lines 6-15).  Ramsey teaches a system (10) for containing and transporting a medical device (16), the system comprising a container (40) including a bottom face (Figs. 1-2) and surrounding side faces as a closed first end and an open second end to form an inner portion for receiving and retaining the medical device, and a liner (12; Fig. 1) is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container such that the liner is conformable to a profile of the container (Ramsey teaches the liner 12 may be carried within the container 40 [0063]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Parker and Ramsey to modify the container of Baker so the container is constructed to include a liner enclosable about the container and the liner is conformable to a profile of the container as taught by Parker for holding the medical device for better protecting the medical device, and the liner is removably enclosable about the container, the liner being extendable over the side faces to line the inner portion of the container and extending fully over the side faces to an outer surface of the bottom face of the container as taught by Ramsey for better protecting the medical device and also for better protecting a user whose is handling the medical device.
As to claim 1, Baker discloses a system comprising the container as modified from claim 13 above and the liner as claimed.
As to claim 2, see claim 10 above.
As to claim 3, Baker further discloses a lid (22; 23; 24; 25) removably attachable to the open second end of the container as claimed.
As claim 5, Bettenhausen further teaches a lid (12) includes a contour (20) is formed to mate with the contour (22) of the bottom face of the container such that a plurality of containers and lids are stackable in alignment with each other.
As to claim 6, Baker further discloses the lid includes at least one latch (41) which is considered equivalent to one or more handles as claimed.  To the extent that Baker further fails to provide one or more handles disposed on the lid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker as modified so the system is constructed with the lid includes one or more handles to facilitate carrying the container because such handle is old and conventional in the packaging art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Ordiway (2004/0099666) and/or Sadlier (2009/0183807).  The system of Baker as modified above further fails to show the liner is removably enclosable about the container by an elastic opening or drawstring.  Ordiway teaches a cover (10) is removably enclosable about a container (12) by an elastic opening (20).  Sadlier teaches a cover (15) is removably enclosable about a container (18) by an elastic opening (11).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Ordiway and/or Sadlier to modify the system of Baker as modified so the liner is constructed to include an elastic opening to facilitate removably enclosable about the container.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736